Title: From George Washington to Henry Knox, 7 April 1791
From: Washington, George
To: Knox, Henry



Dear Sir
Mount Vernon April 7 1791.

Judging it necessary, before I left Mount Vernon, which I shall do this morning, to place the organization of the Virginia battalion of Levies on a certainty, I have devolved on Colonel Darck, who lives near Shepperds town in Berkley County, an authority to appoint all the officers, and, when appointed, to direct the Major to repair immediately to Philadelphia, to receive your instructions—and the Captains and Subalterns to commence the recruiting service.
Your further instructions, on this subject, you will either communicate to Colonel Darck by letter or forward to him by the Major when he waits on you.
If Colonel Hall declines, and Colonel Darck agrees to accept the command of the regiment, every thing will be in a regular train of settlement with Colonel Darck—but, if he should not enter into the service himself, I have directed him to report his expences in this business to you, and I have to request that his accounts may be examined and paid.
Should neither of these Gentn agree to command the regiment, I wish you to appoint some other person, the best qualified, who will accept. Your letter of the 1st instt to Major Jackson is received—a summary of what has been written to Colonel Darck will be communicated to Genl Butler for his government, in a letter, this morning. I am Dear sir &ca

G.W.

